DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed 12/02/2021.
Claims 1-6, 8-14, 16 are pending.  Claims 7, 15 have been cancelled.
The following rejections are modified or newly applied as necessitated by amendment. Response to arguments follows.
This action is FINAL.  
Withdrawn Objections and Rejections
	The claim objection and 35 USC 112(b) made in the previous office action is withdrawn based upon amendments to the claims.  
The 35 USC 103 over Chng and Ghou made in the previous office action is withdrawn based upon amendments to the claims.  However, it is noted that the references are used in the newly modified 35 USC 103 rejection below. 
New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 1-6, 8-14, 16 are indefinite over steps c and d of claim 1 and c, d, e of claim 9.  The claims require performing a PCR and determining the content of vesicles through sequencing.  This is unclear because the broadest reasonable interpretation of sequencing is to determine the nucleotide base pair of the product.  However, the claims appear to require not only sequencing but rather the determination of the amount of the bacteria.  Therefore the claims are unclear as it is not clear which sequencing methods are encompassed.  
Claims 1-6, 8-14, 16 are indefinite over the wherein clause of claim 1 and step e of claim 9.  In particular the wherein clause appears to attempt to compare particular types of bacteria to a normal.  However the steps do not provide a step wherein particular bacteria is determined.  The primers used are general primers that can detect a region conserved in multiple types of bacteria.  As such it is not clear how one determined increase or decrease of content of particular bacteria without first determining that the particular bacteria is present in the sample.  
Modified Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2-6, 8-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chng et al. (EbioMedicine 2016 Vol 8 p. 195 cited on IDS) in view of  Gho et al. (European Patent Application EP2484752A2 date of publication 8/8/2012) and Nour Zad (US Patent Application Publication 2017/0260580 September 14, 2017).
All references have been previously recited.
With regard to claims 1, 5, 9, 13, Chng et al. teaches a method of isolating DNA from samples and performing PCR using the 16S region (p. 196 2nd column).  Chng et st column last 2 paragraphs and abstract).  Chng et al.teaches that this comparison was performed because looking at the levels of bacterial biomes provides a detection of the difference between normal bile duct samples and those with cholangiocarcinoma (p. 196 1st 3 paragraphs).  Therefore Chng et al. teaches that determining the amount of bacterial and comparing to a normal patient will provide a correlation to cholangiocarcinoma. Chng et al. teaches detection of biofidobacteriaceae (p. 198 1st column last parpaghra).	 The wherein clause appears to the intended result of the comparing step.  As Chng et al. teaches the step of comparing, Chng et al. teaches the required positive active steps.  As the claims are not limited to the recited bacteria, the claims include the breath of comparing.  Further the step of e in claim 9 is an optional step and therefore it does not require the diagnosis step. 
However, Chng et al. does not teach using extracellular vesicles or the claimed primer pairs. 
	With regard to claims 1 and 9, Gho et al. teaches a method of detecting bacterium that colonizes in the digestive tract and can be used for screening for diseases (para 69).  Gho et al. teaches that extracellular vesicles can be detected to determine levels of bacteria by using the detection of 16S by PCR (para 69-73 and 95).  Gho et al. teaches primers for 16S which are identical to the claimed SEQ ID no 1 and 2 (para 183). 
	With regard to claims 1, 9, 8 and 16, Gho et al. teaches detection in blood (para 95) and in particular plasma (para 154). 
rd paragraph), however, does not teach that the gram positive bacteria is included in the biome for cholangiocarcinoma. With regard to claims 1-4, 6, 9-12 and 14, Nouri Zad et al. teaches that within cholangiocarcinom there is gram positive bacteria that includes verrucomicrobia and deferribacteres (para 188 and 230).  
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Chng et al. to use the detection of extracellular vesicles and the primer pairs in the PCR method to detection the amount of bacterium as taught by Gho et al.  The ordinary artisan would have a reasonable expectation of success as Gho et al. teaches that extracellular vesicles are shed and can be detected in the patient to determine bacteria levels (para 69-73).  Furthermore, Gho et al. teaches detection of the considered 16s region that is found in bacteria and is the same region detected by Chng et al.  The ordinary artisan would be motivated as Gho et al. teaches that extracellular vesicle detection allows to the detection of bacterium in the digestive tract and therefore would provide for detection in bile related illnesses such as cholangiocarcinoma. Furthermore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Chng et al and Gho et al. to detect any of the known gram positive bacteria that would be in the extracellular vesicles including verrucomicrobia and deferribacteres as taught by Nouri Zad et al.  The ordinary artisan would be motivated to determine the level of all the bacteria present in order to make a determination of the level of the microbiome in the sample.
Response to Arguments
	The reply traverses the rejection.  A summary of the arguetmsn is provided below with response to arguments following.  
	The reply asserts that the instant claims are directed to 4 specific biomarkers that were derived through rigorous filtering to identify the bacteria derived extracellular vesicles (p. 14).  The reply describes the filter hypothesis (p. 14-15).  The reply asserts that the claims do not recited the 4 biomarkers recited (p. 15-16).  The reply asserts that Zad does not teach that cholangiocarcinoma is diagnosed with these biomarkers (p. 16-17).
	These arguments have been reviewed but have not been found persuasive. 
	It appears that the reply is describing Akkermansia, Dorea, Parabacteroides, and Cupriavidus as “biomarkers”.  However, the claims are not limited to using and detecting all four of these bacteria.  Further, the recitation of these bacteria are only found in wherein clauses and optional steps.  There is no steps to sequence and determine the presence or content of each of these biomarkers.  Rather, the steps only require detecting a product based upon the amplification using SEQ ID No. 1 and 2 and comparing.  Therefore the arguetmsn are not of the same scope as the claims.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634